Per Ctjriam.
We are of the opinion that upon the facts pleaded the case is not a proper one for declaratory judgment. In the action heretofore instituted by Rosalind Schlossberg against the insurance company, the latter may set up its defenses as it has outlined them in this complaint for declaratory judgment. (Coleman v. New Amsterdam Casualty Co., 247 N. Y. 271; Insurance Law, § 109.) Becker, the policyholder, should be made a party to that action so that he may be bound by the adjudication. All issues between the insurance company and its policyholder and between the insurance company and the policyholder’s judgment creditor may thus be determined in the one suit.
The order should accordingly be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.